Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on May 26, 2022, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on August 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an media and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generating a channel calendar identifier…, receiving a plurality calendar shared calendar objects…, in response to determining that the event objects will occur within a time threshold, generating a calendar summary message…, causing displaying of the calendar summary message…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of generating a channel calendar identifier…, receiving a plurality calendar shared calendar objects…, in response to determining that the event objects will occur within a time threshold, generating a calendar summary message…, causing displaying of the calendar summary message…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform generating, receiving, determining, generating, and displaying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating, receiving, determining, generating, and displaying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “display a calendar summary in a user interface in a client application”, which are recited at a high level of generality (i.e., as a general means of receiving and displaying data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
            The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0241] of using general-purpose computers and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “display a calendar summary in a user interface in a client application” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and displaying data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “display a calendar summary in a user interface in a client application” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the client device/interface, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “display a calendar summary in a user interface in a client application” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “display a calendar summary in a user interface in a client application”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the client device/interface, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein an event object of the one or more event objects is omitted…; Claim 3 recites receiving the time threshold…; Claim 4 recites the calendar summary message comprises a time and a title…; Claim 5 recites receiving an indication that at least one of the objects should be removed from the calendar summary message, removing the event objects…; Claim 6 recites receiving a specified time…; Claim 7 recites in response to determining a channel time zone…, associating the specified time with the channel time zone. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to method, independent claim 15 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubner et al. (hereinafter Hubner, US 2012/0084286).
            Regarding to claim 1, Hubner discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by at least one processor, perform a method for displaying a calendar summary in a user interface in a client application associated with a group-based communication system, the method comprising:
           generating a channel calendar identifier associated with a group-based communication channel (para [0025], FIG. 2 is a diagram of a calendar management platform for enabling the sharing of calendar information between one or more devices for executing different calendar applications, in accordance with an exemplary embodiment. The calendar management platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of facilitating shared execution and use of calendar information across users, user groups and/or different calendar applications; para [0038], the calendar management platform 103 maintains user profile data 107a that is useful for enabling a subscribing user/device to readily engage participant users/devices for sharing synchronized content. While contents of the user profile has been indicated throughout, in general the user profile data 107a may include data for characterizing and defining a user, including the user's role (father, coach, student, grandparent, etc.), group affiliations (e.g., family, team, accounting team, book club), peer users associated with a given group, identifier values, user related statistics and preference data, contact information, authentication codes and values, etc.);
           receiving a plurality shared calendar object associated with the channel calendar identifier (para [0026], the authentication module 201 receives a request to subscribe to a calendar service for receiving the data view of a specific user. The request may pertain to the receiving of a data view for a calendar of the requesting user or another user configured to the calendar management platform 103 via the service provider network 109. Authentication may include receiving and validating a login name and/or user identification value as provided or established for a particular user during a subscription or registration process with the service provider);
           in response to determining that the one or more event objects will occur within a time threshold, generating a calendar summary message representing the one or more event object (para [0028], a data source retrieval module periodically synchronizes with data sources (e.g., 101a-101n, 117) to retrieve calendar information pertaining to a user and/or related peers. Periodicity settings may be established as part of a user profile 107a. Data retrieval may include acquiring calendar information input by peers, at their respective user devices 101, for inclusion in a data view of another user's calendar. This may also include retrieving calendar information input by the user to a calendar application 119 at the user device 101, for inclusion in a data view of a different calendar application of the users); and
           cause displaying of the calendar summary message within the group-based communication channel via the client application (para [0044], As shown in FIG. 4B, in step 413 of process 408, the calendar management platform 103 receives a request from a data source (e.g., a user device 101) to subscribe to a calendar service for receiving the data view. In step 415, the calendar management platform 103 also receives information relating to one or more devices configured to output the calendar information. The calendar information includes a plurality of calendar events as generated by various data sources. In step 417, to facilitate distribution of the calendar events, the calendar management platform 103 tags the calendar events for classification into one of a plurality of user groups; para [0045], FIGS. 5A and 5B are diagrams of graphical user interfaces (GUIs) of devices for presenting a data view for calendar information, according to an exemplary embodiment. By way of example, execution of the GUIs for devices 501 and 503 are presented from the perspective of an exemplary use case. This use case involves an interaction between a first user 505 of user device 501 and a second user 507 of user device 503, in which both of the users are subscribed to the calendar management platform 103 and have established user profiles).
           Regarding to claim 2, Hubner discloses the one or more none-transitory computer-readable media of claim 1, wherein an event object of the one or more event objects is omitted from the calendar summary message based at least in part on a privacy setting associated with the event object (para [0027], Access by a user to a different user's calendar or to a different calendar application of said user, i.e., as representative different data views, may be performed based on a permission or affiliation basis. Under this scenario, restrictions or permissions may be allowed based on a common reference identifier or other value. By way of example, one permission setting may enforce that only users with common events--i.e., that are tagged with the same calendar identifier value--may be correlated and enabled access to differing data views. Another permission setting may call for common affiliation, wherein only users and/or events belonging to the same group are enabled access on differing data views).
            Regarding to claim 3, Hubner discloses the one or more none-transitory computer-readable media of claim 1, further comprising receiving a time threshold from a user of the group-based communication system (para [0039], the calendar information includes any data useful for characterizing scheduled events, activities and tasks relative to a time frame. By maintaining profile data 107a and calendar information 107b, specific calendar details may be appropriately associated with individual users and peers for enabling sharing of data views).
            Regarding to claim 4, Hubner discloses the one or more none-transitory computer-readable media of claim 1, wherein the calendar summary message comprises a time and a title corresponding to the one or more event objects (para [0014], data pertaining to a specific event (e.g., meeting, concert or social function) may include a date, a start and end time, a subject or name of the event, a location or physical resource for hosting the event, a recurrence setting, a status setting (e.g., out of office, free, busy), a priority setting, a response urgency, one or more associated users or groups, an event category, a note, or other data).
            Regarding to claim 5, Hubner discloses the one or more none-transitory computer-readable media of claim 1, further comprising:
           receiving an indication that at least one of the one or more event objects should be removed from the calendar summary message (para [0033], the data aggregation module 209 merges, updates and generates the correlated calendar information into a final data set for use in generating a data view. By way of example, a data view may include presentment of multiple event entries against a weekly or monthly calendar view. When event entries are contributed by various data sources for inclusion with a user's data view, these events are aggregated and compiled accordingly by the data aggregation module 209); and
           removing that at least on of the one or more event objects form the calendar summary message prior causing display of calendar summary message (para [0033], As another example, a single event represented as calendar information for a user may be updated to reflect changes (e.g., addition or subtraction of data) for impacting presentment of that event as a data view. Changes may include a rescheduled date or time, a changed location, added notes or document attachments, an updated meeting attendee list or status, etc. All data required for generating a data view is aggregated and when required, transcoded accordingly by the data aggregation module 209 to ensure accurate portrayal of scheduled activities).
            Regarding to claim 6, Hubner discloses the one or more none-transitory computer-readable media of claim 1, further comprising:
           receiving a specified time at which the calendar summary message should be displayed (para [0048], the Coach 505 updates a game event entry at his web based calendar application 509. The game time scheduled for Sep. 20th is adjusted from 6 PM to 5 PM, as represented in the data view 513 by the strikethrough time entry "6 PM." Once this change is submitted, calendar information representative of the event update is submitted to the calendar management platform 103 for distribution to the TEAM group 510); and
          wherein the calendar summary message is displayed at the specified time (para [0048], The calendar management platform 103 translates the calendar information received from the data source (the Coach's calendar application 509) into a format suitable for the Parent's calendar application 511. This includes altering the date at the Parent's calendar application 511 from an erroneous entry of 10/24/10 to that of 10/20/10, adapting the format of the date, adjusting the order of presentment of the activity from that of the Coach's 513 to the Parent's data view 515, etc. In addition, the entry at the Coach's calendar 509 entitled "Hawks vs. Jets" is correlated, by the data correlation module 205, with that of the Parent's entitled "Craig's soccer game" appropriately (e.g., based on shared metadata) to ensure proper alignment of activities).
            Regarding to claim 7, Hubner discloses the one or more none-transitory computer-readable media of claim 6, the method further comprising, in response to determining a channel time zone associated with one or more users associated with the group-based communication channel, associating the specified time with the channel time zone (para [0048], the Coach 505 updates a game event entry at his web based calendar application 509. The game time scheduled for Sep. 20th is adjusted from 6 PM to 5 PM, as represented in the data view 513 by the strikethrough time entry "6 PM." Once this change is submitted, calendar information representative of the event update is submitted to the calendar management platform 103 for distribution to the TEAM group 510).
          Claims 8-14 are written in method and contain the same limitations found in claims 1-7 above, therefore, are rejected by the same rationale.
          Regarding to claims 15-20, Hubner discloses a system comprising at least one processor and at least one non-transitory memory storing computer executable instruction (see figure 6, Processor 603, Main Memory 605) that when executed by the least one processor cause the system to carry out action for displaying a calendar summary in a user interface in a lent applicant associate with a group-base communions system, comprising the same steps found in claims 1-6 above, therefore, are rejected by the same rationale.


         
          
                                                            Conclusion
8.        Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Callies et al. (Us 2017/0244805) disclose obtain a set of configuration options for an event, the configuration options specifying information for grouping users that are participating in the event.
            Zhang (US 2015/0149544) discloses techniques for providing calendar data to devices associated with subscriptions to an electronic channel.
             Egan et al. (US 2015/0058057) disclose methods, and computer readable media select potential meeting times and meeting locations. Meeting parameters are generated for a meeting request. Scores for each of a plurality of meeting times are generated based on the meeting parameters. Scores for each of a plurality of meeting locations are generated based on the meeting parameters.
             Dhara et al. (US 2015/0088784) disclose systems and methods, .for managing message threads. An example system configured to practice this method can first identify a usage pattern of a user interacting with a message thread.
             Culbert (US 2009/0292690) disclose automated calendar event creation from unstructured text, with assisted administration and viewing. 
             Johnson et al. (US 2017/0300868) disclose a computer-implemented technique is described herein that assists an end-user in setting up an event that involves a set of participants. The technique identifies a proposed time slot that satisfies two objectives.
             Shah et al. (US 2017/0116581) disclose an event orchestrator that enables one or more users to simply and efficiently plan, create and execute a group event through automated and intelligent group interaction where a group interaction is one or more action between two or more members of the group including making a decision, sharing information, developing a plan, sharing state information, providing assistance via reminders, coordinating logistics, confirming a task, approving an action, etc.
             Ossia et al. (US 2016/0140508) disclose management of a dynamically schedulable meeting. An application such as a calendar application detects a request to schedule the dynamically schedulable meeting. The request includes a time range and meeting attendees. Events on a calendar are analyzed to locate a timeslot for the dynamically schedulable meeting within the time range. The timeslot is identified.
            Hamalainen (US 2011/0137700) disclose a method is provided for creating a calendar event whose responsibility is shared among a plurality of responsible parties, assigning the calendar event to a subset of the plurality of responsible parties, updating the calendars of each of the subset of the plurality of responsible parties with the calendar event, and resolving any conflicts that the subset of the plurality of responsible parties may have with the calendar event by reassigning the calendar event to a second subset of the plurality of responsible parties.
             Lee et al. (US 2010/0010864) disclose systems of the present invention provide for coordinating schedules by assigning a priority level to a user and scheduling an event using an electronic calendar.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                           
September 28, 2022